                                                    1RWHFKDQJHVPDGHE\WKH&RXUW.

 1   JILL WILLIAMS – State Bar No. 221793
     DANIELLE C. FOSTER – State Bar No. 281385
 2   CARPENTER, ROTHANS & DUMONT
     500 S. Grand Avenue, 19th Floor
 3   Los Angeles, CA 90071
     (213) 228-0400 / (213) 228-0401 (fax)
 4   jwilliams@crdlaw.com / dfoster@crdlaw.com
     Attorneys for Defendants County of Los Angeles, April Evans, Charity Ellsworth,
 5   Ofelya Edgard, Margret Vallejo, Jennifer Monjack, Gloria Olivo, Danielle Libby,
     Johnathan Willey, Lisa Whitecrow, Nancy Brayden, Jason Baker, Juan Gomez,
 6   Denise Castillo, and Stephanie Hernandez
     LOYD TUCKER
 7   304 Roddy Lane
     Harriman, TN 37748
 8   (760) 885-0634
     tuckerloyd@hotmail.com
 9   Plaintiff, in Pro Se
10
                        UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   MR. LOYD TUCKER, An Individual, )        Case No.: íFYíí6-2í.(6
     And ROES 1-10, Inclusive,        )
14                                    )
                 Plaintiff(s),        )
15          vs.                       )       ORDER RE STIPULATED
                                      )       PROTECTIVE ORDER
16   LOS ANGELES COUNTY               )
     DEPARTMENT OF CHILDREN AND )
17   FAMILY SERVICES, A PUBLIC        )
     ENTITY, MS. APRIL EVANS: AN      )
18   INDIVIDUAL, CHARITY              )
     ELLSWORTH, AN INDIVIDUAL;        )       Discovery Cut-Off: January 27, 2020
19   OFELYA EDGARD, AN                )       Final Pre-Trial Conf.: Not set Trial:
     INDIVIDUAL, MARGRET VALLEJO,)            Not set
20   AN INDIVIDUAL; JINNIFER          )
     MONJACK, AN INDIVIDUAL,          )
21   GLORIA OLIVO, AN INDIVIDUAL; )           U.S. Magistrate Judge
     DANIELLE LIBBY, AN               )       Hon. Karen E. Scott
22   INDIVIDUAL; JONATHAN WILLEY, )
     AN INDIVIDUAL, LISA              )
23   WHITECROW, AN INDIVIDUAL;        )
     NANCY BRAYDEN, AN
24   INDIVIDUAL. NELSON SANCHEZ, ))
     AN INDIVIDUAL; JASON BAKER, )
     AN INDIVIDUAL, JUAN GOMEZ, )
25   AN INDIVIDUAL, Stephanie
     Hernandez, AN INDIVIDUAL, Denise )
26   Castillo, AN INDIVIDUAL, Neyeli  )
     Alanis, AN INDIVIDUAL, And DOES )
27   1-100 Inclusive,                 )
                                      )
28               Defendant(s).        )

                                      -1-
                         STIPULATED PROTECTIVE ORDER
 1          IT IS HEREBY STIPULATED, by and among the parties hereto, as follows:
 2          1.    This lawsuit arises out of juvenile dependency proceedings initiated in
 3   August 2016 by the Los Angeles County Department of Children and Family
 4   Services (“DCFS”), wherein Plaintiff Loyd Tucker’s children were temporarily
 5   removed from his custody pursuant to California Welfare & Institutions Code §
 6   300.
 7          2.    Because the juvenile court dependency proceedings (Los Angeles
 8   Superior Court Case Nos. CK68512 and CK68513) form the basis of this lawsuit,
 9   the parties to this civil action, in preparation of their respective cases and
10   discovery, need to exchange information and documents contained within the
11   juvenile case files in the underlying juvenile dependency action.
12          3.    California Welfare & Institutions Code section 827 provides that
13   juvenile case files are “confidential.” Given the confidential nature of juvenile
14   case files, Welfare & Institutions Code section 827 strictly limits the inspection
15   and release of such files, as well as “any portion thereof” and any “information
16   relating to the content of the juvenile case file.” Cal. Wel. & Inst. Code §
17   827(a)(4). To that end, Section 827 enumerates a list of limited persons who are
18   authorized inspect a juvenile case file without a court order (Id., subd. (a)(1)(A)-
19   (P)), and in turn provides that authorized person may not disclose information from
20   the juvenile file to an unauthorized person without a court order. Id., subd. (a)(4).
21   Persons not enumerated in the statute may only inspect such files “by court order
22   of the judge of the juvenile court upon filing a petition.” Id., subd. (a)(1)(Q). Rule
23   5.552 of the California Rules of Court and Rule 7. 2 of the Los Angeles Superior
24   Court set forth the petition procedure.
25          4.    The defendants have followed the petition procedure set forth in Rule
26   5.552 of the California Rules of Court and Rule 7. 2 of the Los Angeles Superior
27   Court. Defendants’ petitions were filed in Los Angeles Superior Court Juvenile
28   Division in December 2018. On September 4, 2019, the Los Angeles Superior
                                         -2-
                            STIPULATED PROTECTIVE ORDER
 1   Court Juvenile Division issued an order granting those petitions. On October 18,
 2   2019, defense counsel received a copy of that court order and part of the juvenile
 3   case files (court records) from the Los Angeles Superior Court Juvenile Division,
 4   with a notice from the court stating that the other part of the juvenile case files
 5   (DCFS records) “are still pending.” As of today’s date, defense counsel has not
 6   yet received the DCFS records portion of the juvenile case files, but expects to
 7   receive that portion of the files within the next few months.
 8            5.    During the course of the underlying juvenile court dependency
 9   proceedings, Plaintiff Loyd Tucker came into possession of certain documents that
10   are confidential in that they would otherwise be contained within the juvenile case
11   files.
12            6.    Given the confidential nature of juvenile case files and in order to
13   facilitate discovery and exchange of the juvenile case files in Los Angeles Superior
14   Court Case Nos. CK68512 and CK68513 (hereinafter referred to as “Protected
15   Documents”), the parties hereby stipulate and agree that the production of the
16   Protected Documents will be governed by the following protective order.
17                                  PROTECTIVE ORDER
18            The Protected Documents shall be subject to this Protective Order as
19   follows:
20            1.    The Protected Documents, or any portion thereof, produced by the
21   parties will be clearly designated as “CONFIDENTIAL.” The
22   “CONFIDENTIAL” designation shall be placed on each of the pages of the
23   Protected Documents in a manner that does not overwrite or make illegible the text
24   of the documents.
25            2.    Each person receiving any of the Protected Documents shall not
26   disclose to any person or entity, in any manner, including orally, any of the
27   Protected Documents or any of the information contained therein, except when
28   used for purposes of this litigation pursuant to this Protective Order.
                                          -3-
                             STIPULATED PROTECTIVE ORDER
 1         3.     The Protected Documents and all information contained therein, may
 2   only be disclosed to the following “qualified” persons:
 3         (a)    Counsel of record for the parties to this civil litigation;
 4         (b)    Defendant County of Los Angeles and its employees;
 5         (c)    Plaintiff Loyd Tucker;
 6         (d)    Paralegal, stenographic, clerical and secretarial personnel regularly
 7   employed by 3ODLQWLIIRUcounsel referred to in subparagraph (a); and,
 8   investigators, expert witnesses and other persons legitimately involved in
 9   litigation-related activities for the counsel of record; and
10         (e)   Court personnel, including stenographic reporters engaged in such
11   proceedings as are necessarily incidental to preparation for the trial of this action.
12         4.    With the exception of the Court and court personnel (who are subject
13   only to the Court’s internal procedures regarding the handling of material filed or
14   lodged, including material filed or lodged under seal), all persons receiving a copy
15   of the Protected Documents shall, before receiving such protected information, be
16   given a copy of this Protective Order and a compliance agreement (in the form
17   attached hereto as Exhibit “A”) and shall execute the compliance agreement, and
18   return the original of the compliance agreement to the attorney or party who gives
19   him/her the protected information. It shall be the responsibility of the respective
20   attorneys and parties to distribute compliance agreements, and then collect and
21   maintain custody of the executed originals of the compliance agreements.
22         4.    The Protected Documents may be disclosed to the Court and court
23   personnel, in connection with this litigation. Portions of the Protected Documents
24   that a party intends to use in support of or in opposition to a pre-trial filing with the
25   Court must be filed in accordance with the Central District of California Local
26   Rules relating to under seal filings, including Local Rule 79-5. A party intending
27   to use documents from Protected Documents must both (a) apply to submit
28   unredacted documents containing any portion of the Protected Documents under
                                         -4-
                            STIPULATED PROTECTIVE ORDER
 1   seal and (b) file public versions of the same documents with the information from
 2   the Protected Documents redacted.
 3         5.    In the event this matter proceeds to trial, to the extent that any of the
 4   Protected Documents are offered into evidence, those documents will become
 5   public, unless sufficient cause is shown in advance of trial to proceed otherwise.
 6   7KLVRUGHUGRHVQRWDSSO\WRWULDO
 7         6.    The court reporter, videographer, and audiographer, if any, who
 8   record all or part of any future deposition(s) in this matter, which include the
 9   Protected Documents or descriptions thereof, shall be subject to this Order and
10   precluded from providing any portions of the original deposition videotape,
11   audiotape, or exhibits which relate to the Protected Documents or information to
12   any persons other than counsel of record, absent order of the court.
13         7.    Those attending any future deposition(s) shall be bound by this Order
14   and, therefore, shall not disclose to any person or entity, in any manner, including
15   orally, any documents from the Protected Documents made by such person during
16   the course of said depositions.
17         8.    At any future deposition(s), should there be persons in attendance
18   who are not authorized to access to the Protected Documents or information, such
19   persons shall be removed from the deposition room at any time information
20   relating to the Protected Documents or protected information is disclosed or
21   discussed.
22         9.The Protected Documents shall be used solely in connection with the
23   preparation and trial of is action, entitled Loyd Tucker v. County of Los Angeles,
24   et al., bearing case number íFYíí6-2í.(6, or any related appellate
25   proceeding, and not for any other purpose, including, without limitation, any other
26   litigation or administrative proceedings or any investigation related thereto.
27         10.   This Order may not be modified unless by written consent of the
28   parties and approval of the Court. Any party may move for a modification of this
     Order at any time. Upon receipt and review
                                           - 5 - of the Protected Documents produced
                         STIPULATED PROTECTIVE ORDER
except the Court
      ‫ޕ‬
 1                                 Johnathan Willey, Lisa Whitecrow, Nancy
                                   Brayden, and Jason Baker
 2
 3
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 4
 5   D ATED:____________________
     DATED:___________________
             December 6, 2019 _
 6
 7   _______________________________
     _____________________________________
 8   Hon. Karen
          Kaaren E. Scott
     United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   -7-
                      STIPULATED PROTECTIVE ORDER
 1                                      EXHIBIT “A”
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Protective Order that was issued
 6   by the United States District Court for the Central District of California on [date]
 7   in the case of [insert case name], bearing case number [insert case number].
 8         I agree to comply with and to be bound by all the terms of this Protective
 9   Order and I understand and acknowledge that failure to so comply could expose
10   me to sanctions and punishment in the nature of contempt. I solemnly promise that
11   I will not disclose in any manner any information or item that is subject to this
12   Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
16   of this Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27
28
                                        -8-
                           STIPULATED PROTECTIVE ORDER
